                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2
                                                                 NATALIE L. WINSLOW, ESQ.
                                                             3   Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.
                                                             4   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             5   1635 Village Center Circle, Ste. 200
                                                             6   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             7   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             8   Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             9

                                                            10   Attorneys for Bayview Loan Servicing, LLC,
                                                                 MTC Financial Inc., and BoNYM
                                                            11
                                                                                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                      DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                 TRACY R. MITCHUSSON, Trustee of the                  Case No.: 2:19-cv-00585-APG-PAL
                                                            14   Tracy R. Mitchusson Trust dated 11/24/1999,
                                                            15                                 Plaintiff,             STIPULATION AND ORDER TO EXTEND
                                                                 v.                                                   RESPONSE/REPLY DEADLINE RE: ECF
                                                            16
                                                                                                                      No. 39, 40
                                                                 MTC FINANCIAL INC. dba TRUSTEE
                                                            17   CORPS; BANK OF NEW YORK MELLON;
                                                                 BAYVIEW LOAN SERVICING, LLC, and                     [FIRST REQUEST]
                                                            18   DOES 1-5, inclusive
                                                            19                                 Defendants.
                                                            20

                                                            21            Bayview Loan Servicing, LLC (Bayview), MTC Financial Inc, dba Trustee Corps (MTC)

                                                            22   and Bank of New York Mellon, as Trustee for the Certificateholders of the CWALT, Inc. Alternative

                                                            23   Loan Trust 2005-J1, Mortgage Passthrough Certificates, Series 2005-J1 (BoNYM) and Tracy R.

                                                            24   Mitchusson, as trustee of the Tracy R. Mitchusson Trust dated 11/24/1999, submit this Stipulation

                                                            25   and Order to Extend Response/Reply Deadline re: ECF No. 39, 40 (First Request).

                                                            26            Plaintiff filed a motion for declaration that non-judicial foreclosure was illegal and to

                                                            27   voluntarily dismiss the case on November 12, 2019. ECF No. 38.

                                                            28
                                                                 51165196;1
                                                             1            Defendants filed a response to the motion, and a countermotion for summary judgment on

                                                             2   November 26, 2019. ECF No. 39, 40.

                                                             3            Plaintiff's deadline to file a reply supporting her motion was due on December 3, 2019.

                                                             4   Plaintiff's current deadline to oppose defendant's countermotion is December 17, 2019.

                                                             5            In light of various circumstances, including a delay in receipt of the filings by Plaintiff,

                                                             6   ongoing medical issues, and the holidays, the parties agree to extend Plaintiff's deadline to file a

                                                             7   reply supporting the motion and a response to Defendants' countermotion through January 3, 2020.

                                                             8            The parties make this request in good faith and not for the purpose of delay.
                                                             9   Dated this 17th day of December, 2019.
                                                                  AKERMAN LLP
                                                            10
                                                                  /s/ Jamie K. Combs                                   /s/ Tracy R. Mitchusson_________________
                                                            11    DARREN T. BRENNER, ESQ.                              TRACY R. MITCHUSSON
                                                                  Nevada Bar No.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    JAMIE K. COMBS, ESQ.                                 2764 N. Green Valley Pkwy
                                                                  Nevada Bar No. 13088                                 Henderson, NV 89014
                      LAS VEGAS, NEVADA 89134




                                                            13    1635 Village Center Circle, Suite 200                Pro Se
AKERMAN LLP




                                                                  Las Vegas, NV 89134
                                                            14    Attorneys for Bayview Loan Servicing,
                                                                  BoNYM, and MTC Financial, dba Trustee
                                                            15    Corps
                                                            16
                                                                                                                 ORDER
                                                            17
                                                                          IT IS SO ORDERED.
                                                            18                                          ________________________________________
                                                                                                        UNITED
                                                                                                        UNITED STATES MAGISTRATE
                                                                                                                         DISTRICT JUDGEJUDGE
                                                            19
                                                                                                        Dated: December 18, 2019.
                                                                                                        DATED: ________________________________
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 51165196;1
